Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic device that includes a touch-sensitive surface. The device detects a touch input on the touch-sensitive surface. In response to detecting the touch input, the device, in accordance with a determination that the touch input is at a location on the touch-sensitive surface that is associated with a first intensity model of a plurality of different intensity models, processes the touch input in accordance with an intensity applied by the touch input on the touch-sensitive surface and the first intensity model without generating a tactile output; and, in accordance with a determination that the touch input is at a location on the touch-sensitive surface that is associated with a second intensity model different from the first intensity model, processes the touch input in accordance with an intensity applied by the touch input on the touch-sensitive surface and the second intensity model, including conditionally generating a tactile output.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method, an electronic device, and a non-transitory computer readable storage medium including, inter alia, 
in response to detecting the touch input: 
in accordance with a determination that the touch input is at a location on the touch-sensitive surface that is associated with a first intensity model of a plurality of different intensity models, processing the touch input in accordance with an intensity applied by the touch input on the touch-
in accordance with a determination that the touch input is at a location on the touch-sensitive surface that is associated with a second intensity model different from the first intensity model, processing the touch input in accordance with an intensity applied by the touch input on the touch-sensitive surface and the second intensity model, including conditionally generating a tactile output for the touch input, 
wherein the first intensity model differs from the second intensity model according to one or more features selected from a group consisting of: 
the first intensity model has a first number of intensity thresholds and the second intensity model has a second number of intensity thresholds different from the first number, and 
an intensity threshold of the first intensity model is different from an intensity threshold of the second intensity model, of claims 1, 18 and 19 (fig. 5FF).
Grant et al. (US 2015/0042573) teaches haptic fiddling. In one embodiment, a sensor signal indicating an interaction with an electronic device is received by the electronic device. In response to receiving the sensor signal, the electronic device may output an output signal. The output signal may be output to a display, a haptic output device, an audio device, and/or another output device. The output signal can correspond to a modality. After outputting the output signal, another sensor signal indicating another interaction with the electronic device may be received by the electronic device. This interaction may be associated with the previously-received interaction. In response to receiving this interaction, the electronic device may output another output signal to the same output device(s) and/or different output device(s). The second output signal may correspond to one or more different modalities than the previous output signal.  Grant does not teach nor suggest above features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628